UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from:to Commission file number: 51018 THE BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 23-3016517 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 409 Silverside Road Wilmington, DE (Address of principal (Zip code) executive offices) Registrant's telephone number, including area code:(302) 385-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of May 2, 2012 there were 33,101,281 outstanding shares of common stock, $1.00 par value. 2 THE BANCORP, INC Form 10-Q Index Page Part I Financial Information Item 1. Financial Statements: Consolidated Balance Sheets – March 31, 2012 (unaudited) and December 31, 2011 4 Unaudited Consolidated Statements of Operations – Three months ended March 31, 2012 and 2011 5 Unaudited Consolidated Statements of Comprehensive Income– Three months ended March 31, 2012 and 2011 6 Unaudited Consolidated Statements of Changes in Shareholders’ Equity – Three months ended March 31, 2012 7 Unaudited Consolidated Statements of Cash Flows – Three months ended March 31, 2012 and 2011 8 Unaudited Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 Part II Other Information Item 6. Exhibits 43 Signatures 43 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements THE BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) (in thousands) ASSETS Cash and cash equivalents Cash and due from banks $ $ Interest earning deposits at Federal Reserve Bank Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity (fair value $13,700 and $13,826, respectively) Federal Home Loan and Atlantic Central Bankers Bank stock Loans, net of deferred loan costs Allowance for loan and lease losses ) ) Loans, net Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned Deferred tax asset, net Other assets Total assets $ $ LIABILITIES Deposits Demand (non-interest bearing) $ $ Savings, money market and interest checking Time deposits Time deposits, $100,000 and over Total deposits Securities sold under agreements to repurchase Accrued interest payable Subordinated debenture Other liabilities Total liabilities SHAREHOLDERS' EQUITY Common stock - authorized, 50,000,000 shares of $1.00 par value; 33,101,281 and33,096,281 shares issued at March 31, 2012 and December 31, 2011, respectively Treasury stock, at cost (100,000 shares) ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. 4 THE BANCORP, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended March 31, (in thousands, except per share data) Interest income Loans, including fees $ $ Interest on investment securities: Taxable interest Tax-exempt interest Interest bearing deposits Interest expense Deposits Securities sold under agreements to repurchase 27 16 Short-term borrowings - 3 Subordinated debenture Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Non-interest income Service fees on deposit accounts Merchant credit card processing and ACH fees Prepaid fees Other than temporary impairment on securities held-to-maturity (1) - ) Leasing income Debit card income Affinity fees 21 Other Total non-interest income Non-interest expense Salaries and employee benefits Depreciation and amortization Rent and related occupancy cost Data processing expense Printing and supplies Audit expense Legal expense Amortization of intangible assets Losses and write downs on other real estate owned 52 FDIC Insurance Software, maintenance and equipment Other real estate owned expense Other Total non-interest expense Net income before income tax Income tax provision Net income available to common shareholders $ $ Net income per share - basic $ $ Net income per share - diluted $ $ (1) Other than temporary impairment was due to credit loss and therefore did not include amounts due to market conditions. The accompanying notes are an integral part of these statements. 5 THE BANCORP INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three months ended March 31, (in thousands) Net income $ $ Other comprehensive income, net of tax Unrealized gains on securities Unrealized holding gain arising during the period Amortization of losses previously held as available for sale 3 12 Deferred tax expense Unrealized holding gain arising during the period Amortization of losses previously held as available for sale 1 4 Other comprehensive income Comprehensive income $ $ The accompanying notes are an integral part of these statements. 6 THE BANCORP INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY For the three months ended March 31, 2012 (in thousands, except share data) Accumulated Common Additional other stock Common Treasury paid-in Accumulated comprehensive shares stock stock capital deficit income Total Balance at January 1, 2012 $ $ ) $ $ ) $ $ Net income Common stock issued from option exercises, net of tax benefits 5 - 34 - - 39 Stock-based compensation - Other comprehensive income, net of reclassification adjustments and tax - Balance at March 31, 2012 $ $ ) $ $ ) $ $ The accompanying notes are an integral part of this statement. 7 THE BANCORP, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) For the three months ended March 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Provision for loan and lease losses Net amortization of investment securities discounts/premiums Stock-based compensation expense Mortgage loans originated for sale - ) Sale of mortgage loans originated for resale - Gain on sale of mortgage loans originated for resale - (4 ) Deferred income tax benefit 2 - Gain on sales of fixed assets - (2 ) Other than temporary impairment on securities held-to-maturity - 75 Losses on sale and write downs of other real estate owned 52 (Increase) decrease in accrued interest receivable ) 71 Decrease in interest payable 6 25 Increase in other assets ) ) Increase in other liabilities Net cash provided by operating activities Investing activities Purchase ofinvestment securities available-for-sale ) ) Proceeds from redemptions and repayment of securities available-for-sale Proceeds from sale of other real estate owned Net increase in loans ) ) Proceeds from sale of fixed assets 69 39 Purchases of premises and equipment ) ) Net cash used in investing activities ) ) Financing activities Net increase in deposits Net (decrease) increase in securities sold under agreements to repurchase ) Repayment of short-term borrowings and federal funds purchased - ) Proceeds from issuance of common stock - Proceeds from the exercise of options 39 - Excess tax benefit from share-based payment arrangements (2 ) - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure: Interest paid $ $ Taxes paid $ $ Transfers of loans to other real estate owned $ $ The accompanying notes are an integral part of these statements. 8 THE BANCORP, INC. AND SUBSIDIARY NOTES TO THE CONSOLDIATED FINANCIAL STATEMENTS Note 1. Formation and Structure of Company The Bancorp, Inc. (the Company) is a Delaware corporation and a registered financial holding company with a wholly owned subsidiary bank, The Bancorp Bank (the Bank). The Bank is a Delaware chartered commercial bank located in Wilmington, Delaware and is a Federal Deposit Insurance Corporation (FDIC) insured institution. Through the Bank, the Company provides retail and commercial banking services in the Philadelphia, Pennsylvania and Wilmington, Delaware areas and other banking services nationally, which include prepaid debit cards, health savings accounts, wealth management and private label banking. The principal medium for the delivery of the Company’s banking services is the Internet. Note 2. Significant Accounting Policies Basis of Presentation The financial statements of the Company, as of March 31, 2012 and for the three month period ended March 31, 2012 and 2011, are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim consolidated financial statements should be read in conjunction with the audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 (Form 10-K report). The results of operations for the three month period ended March 31, 2012 may not necessarily be indicative of the results of operations for the full year ending December 31, 2012. Note 3. Share-based Compensation The Company recognizes compensation expense for stock options in accordance with FASB ASC topic 718, Stock Based Compensation. The expense of the option is generally measured at fair value at the grant date with compensation expense recognized over the service period, which is usually the vesting period. For grants subject to a service condition, the Company utilizes the Black-Scholes option-pricing model to estimate the fair value of each option on the date of grant. The Black-Scholes model takes into consideration the exercise price and expected life of the options, the current price of the underlying stock and its expected volatility, the expected dividends on the stock and the current risk-free interest rate for the expected life of the option. The Company’s estimate of the fair value of a stock option is based on expectations derived from historical experience and may not necessarily equate to its market value when fully vested. In accordance with ASC topic 718, the Company estimates the number of options for which the requisite service is expected to be rendered. At March 31, 2012, the Company had three stock-based compensation plans, which are more fully described in its Form 10-K report and the portions of the Company’s Proxy Statement dated March 21, 2012, incorporated therein by reference. The Company granted 500,000 common stock options in the first quarter of 2012, 40,000 with a vesting period of one year and 460,000 with a vesting period of four years.The weighted-average fair value of the stock options issued was $5.06. During the first quarter of 2011, the Company granted no stock options.There were 5,000 stock options exercised for the three month period ending March 31, 2012 and no stock options exercised for the three month period ending March 31, 2011. The Company estimated the fair value of each grant on the date of grant using the Black-Scholes options pricing model with the following weighted average assumptions: March31, Risk-free interest rate % - Expected dividend yield - - Expected volatility % - Expected lives (years) - 9 Expected volatility is based on the historical volatility of the Company’s stock and peer group comparisons over the expected life of the grant. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury strip rate in effect at the time of the grant. The life of the option is based on historical factors which include the contractual term, vesting period, exercise behavior and employee terminations. In accordance with the ASC topic 718, Stock Based Compensation, stock based compensation expense for the three month period ended March 31, 2012 is based on awards that are ultimately expected to vest and has been reduced for estimated forfeitures. The Company estimates forfeitures using historical data based upon the groups identified by management. As of March 31, 2012, there was a total of $7.0 million of unrecognized compensation cost related to unvested awards under share-based plans.This cost is expected to be recognized over a weighted average period of 2.9 years.Related compensation expense for the three months ended March 31, 2012 and 2011 was $630,000 and $416,000 respectively. A summary of the status of the Company’s equity compensations plans is presented below. Shares Weighted average exercise price Weighted- average remaining contractual term (years) Aggregate intrinsic value (in thousands, except per share data) Outstanding at January 1, 2012 $ Granted - - Exercised - Expired - Forfeited ) - - Outstanding at March 31, 2012 $ $
